ORDER
Motion of Cherie Berry, North Carolina Commissioner of Labor; Wayne Goodwin, North Carolina Commissioner of Insurance; Steve Troxler, North Carolina Commissioner of Agriculture; and Beth A. Wood, C.P.A., State Auditor of North Carolina for Leave to File Brief as Amici Curiae is allowed. The due date for filing plaintiff-appellees’ brief is extended to 8 June 2015. The due date for filing any reply brief is extended to 22 June 2015. Oral argument will be heard at 9:30 a.m. on 30 June 2015.
s/Sam J. Ervin IV
For the Court